983 So.2d 730 (2008)
Dante GRANT, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-2642.
District Court of Appeal of Florida, Second District.
June 11, 2008.
Erin M. Davies and Leslie M. Sammis of Escobar, Ramirez & Associates, P.A., Tampa, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Danilo Cruz-Carino, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
Grant appeals his judgments and sentences for armed trafficking in cocaine and possession of marijuana. We affirm Grant's convictions and sentences, but we remand for correction of a scrivener's error. Grant was found guilty of trafficking in cocaine and possession of marijuana. However, as the State correctly concedes, the written judgment improperly states that he was found guilty of armed trafficking in cocaine instead of trafficking in cocaine. Therefore, we remand for the trial court to correct the scrivener's error so that the judgment and sentence accurately reflect the jurys verdict. Grant need not be present when the judgment and sentence are corrected.
Convictions and sentences affirmed; remanded for correction of scrivener's error.
STRINGER and WALLACE, JJ., Concur.